OPINION OF THE COURT
Per Curiam.
Respondent Jimmie L. Engram was admitted to the practice of law in the State of New York by the First Judicial Department on August 6, 1974, and has maintained an office for the practice of law within this Judicial Department.
By order entered May 13, 2010 (Matter of Engram, 75 AD3d 137 [2010]) this Court suspended respondent from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii), based upon his failure to cooperate with the Departmental Disciplinary Committee’s investigation of six complaints filed against him and a notice by the Lawyers’ Fund for Client Protection of a dishonored check drawn on respondent’s IOLA account, as well as uncontested evidence of professional misconduct, including misappropriation of escrow funds, which threatened the public interest.
Respondent was personally served with the interim suspension motion at his business address but he did not submit any opposition or otherwise appear.
The Committee now seeks an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g), without further proceedings, on the ground that respondent was suspended pursuant to 22 NYCRR 603.4 (e) (1) (i) and (iii), and has neither appeared nor applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of this Court’s order of suspension entered on May 13, 2010. Although the Committee served respondent with notice of entry of this Court’s May 13, 2010 order of suspension by mailing it to respondent’s business address by first class and certified mail, and served this motion upon respondent by first class and certified mail to respondent’s business address, no response has been filed with this Court.
Accordingly, inasmuch as six months have elapsed since the date of this Court’s interim suspension order, and respondent has neither appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement, the Committee’s motion for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted (Matter of Fletcher, 70 AD3d 63 [2009]; Matter of Kennedy, 55 AD3d 169 [2008]) and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.
*173Gonzalez, EJ., Tom, Acosta, DeGrasse and Abdus-Salaam, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.